Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 22-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110226343 A1 to Novak et al. (“Novak”) in view of US 20080073376 A1 to Gist et al. (“Gist”).
Novak discloses:
Regarding claim 22:
receiving a cartridge (e.g., cartridges 4, 4a and 4b) having a beverage medium at least partially within a beverage making machine (e.g., Fig. 1-5 and para 41-44 and 56-58); 
delivering precursor liquid (e.g., precursor liquid 2) to a carbonation tank (e.g., reservoir 11), the carbonation tank having an outlet fluidically coupled to a dispense line (e.g., Fig. 1-5 and para 49); 
delivering carbon dioxide gas under pressure to the carbonation tank (e.g., carbon dioxide gas created may be provided to the reservoir 11 by the gas supply 30) (e.g., Fig. 1-5 and para 49); 
carbonating the precursor liquid in the carbonation tank with the carbon dioxide gas (e.g., Fig. 1-5 and para 47-55 and 66); 
delivering the carbonated precursor liquid from the carbonation tank to the dispense line, the dispense line associated with a flow of the beverage medium from the cartridge (e.g., Fig. 1-5 and para 41-44 and 56-66); 
Regarding claim 23: delivering the carbon dioxide gas comprises delivering the carbon dioxide gas to the carbonation tank via the outlet (e.g., Fig. 1-5 and para 41-44 and 56-66);
Regarding claim 24: the outlet is disposed at a bottom portion of the tank (e.g., Fig. 2-4 and para 53-59);
Regarding claim 25: delivering the carbon dioxide gas comprises delivering the carbon dioxide gas to the carbonation tank via a carbonating gas supply line fluidically coupled to the dispense line (e.g., Fig. 1-5 and para 41-44 and 56-66);
Regarding claim 27: delivering carbon dioxide gas comprises releasing the carbon dioxide gas from a source of pressurized carbon dioxide (e.g., Fig. 1-5 and para 41-44 and 56-66);
Regarding claim 28: the source of pressurized carbon dioxide comprises a molecular sieve (e.g., molecular sieve disclosed in para 43) arranged within the cartridge (e.g., para 43);
Regarding claim 29: mixing carbonated precursor liquid with the beverage medium at an exit of the dispense line to form the beverage (e.g., Fig. 1-5 and para 41-44 and 56-66);
Regarding claim 30:
receiving a cartridge (e.g., cartridges 4, 4a and 4b) having a beverage medium at least partially within a beverage making machine (e.g., Fig. 1-5 and para 41-44 and 56-58); 
delivering a precursor liquid (e.g., precursor liquid 2) to a carbonation tank, the carbonation tank having an outlet fluidically coupled to a dispense line (e.g., Fig. 1-5 and para 49); 
delivering a carbon dioxide gas under pressure to the carbonation tank (e.g., carbon dioxide gas created may be provided to the reservoir 11 by the gas supply 30) (e.g., Fig. 1-5 and para 49); 
carbonating the precursor liquid in the carbonation tank with the carbon dioxide gas (e.g., Fig. 1-5 and para 47-55 and 66); and 
flowing the carbonated precursor liquid from the carbonation tank through the dispense line and to the cartridge to mix the carbonated precursor liquid with the beverage medium (e.g., Fig. 1-5 and para 41-44 and 56-66);
Regarding claim 31: mixing the carbonated precursor liquid with the beverage medium occurs at least partially within the cartridge (e.g., Fig. 1-5 and para 41-44 and 56-66);
Regarding claim 32: inducing a flow of the beverage medium from the cartridge (e.g., Fig. 1-5 and para 41-44 and 56-66);
Regarding claim 33: inducing the flow comprises: 
rupturing an internal sealed volume of the cartridge (e.g., Fig. 1-5 and para 41-44 and 56-66); and 
introducing a pressurized fluid to the internal sealed volume (e.g., Fig. 1-5 and para 41-44 and 56-66);
Regarding claim 34: the pressurized fluid comprises the carbonated precursor liquid from the carbonation tank (e.g., Fig. 1-5 and para 41-44 and 56-66);
Regarding claim 35: receiving the cartridge comprises enclosing the cartridge within a cartridge holder, the cartridge holder configured to fluidically couple the cartridge to a flow path of the beverage making machine (e.g., Fig. 1-5 and para 41-44 and 56-66);
Regarding claim 36: delivering carbon dioxide gas comprises releasing the carbon dioxide gas from a pressurized cylinder (e.g., Fig. 1-5 and para 41-44 and 56-66);
Regarding claim 37:
receiving a cartridge (e.g., cartridges 4, 4a and 4b) having a beverage medium at least partially within a beverage making machine (e.g., Fig. 1-5 and para 41-44 and 56-66); 
delivering precursor liquid (e.g., precursor liquid 2) to a carbonation tank, the carbonation tank having an outlet fluidically coupled to a dispense line (e.g., Fig. 1-5 and para 41-44 and 56-66); 
delivering carbon dioxide gas under pressure to the carbonation tank (e.g., carbon dioxide gas created may be provided to the reservoir 11 by the gas supply 30)  (e.g., Fig. 1-5 and para 41-44 and 56-66); 

Regarding claim 38: mixing the selectively carbonated precursor liquid with the beverage medium to form the beverage having a carbonation level of between 1 and 5 volumes (e.g., para 39 and 63);
Regarding claim 39: the method further comprises detecting a parameter of the carbonation tank (e.g., Fig. 1-5 and para 41-44 and 56-66); and selectively carbonating ceases when the parameter reaches a threshold value (e.g., Fig. 1-5 and para 41-44 and 56-66); and
Regarding claim 40: chilling the carbonation tank (e.g., para 42 discloses ice or other cooling medium as well as a refrigeration or other cooling system).
Novak does not explicitly disclose purging the dispense line using the carbon dioxide gas (as recited in claim 22), the claimed components being within a beverage making machine (as recited in claims 22, 30 and 37), and flushing the dispense line with the selectively carbonated precursor liquid from the carbonation tank, the dispense line associated with a flow of the beverage medium from the cartridge (as recited in claim 37).
However, Gist discloses:
Regarding claim 22: components corresponding to the cartridge being within a beverage making machine (e.g., Fig. 1) and purging the dispense line using the carbon dioxide gas (e.g., para 88);
Regarding claim 26. (New) The method of claim 25, wherein purging the dispense line occurs in response to delivering the carbon dioxide gas to the carbonation tank (e.g., para 88);
Regarding claim 30: components corresponding to the cartridge being within a beverage making machine (e.g., Fig. 1);
Regarding claim 37: components corresponding to the cartridge being within a beverage making machine (e.g., Fig. 1) and flushing the dispense line with the selectively carbonated precursor liquid from the carbonation tank, the dispense line associated with a flow of the beverage medium from the cartridge (e.g., para 88); and
Regarding claim 41: the operation of delivering the carbon dioxide gas to the carbonation tank purges the dispense line (e.g., para 88).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Novak as suggested and taught by Gist in order to purge them of a previous flavor or to sanitize them (e.g., Gist: para 88) as well as to house and contain the components in a clean and convenient manner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        September 10, 2021